UNITED STATES DISTRICT COURT
                      FOR THE DISTRICT OF COLUMBIA
____________________________________
                                     )
HASSAN BIN ATTASH,                  )
                                     )
      Petitioner,                    )
                                     )
      v.                             ) Civil Action No. 05-cv-1592 (RCL)
                                     )
BARACK OBAMA, et al.,               )
                                     )
      Respondents.                   )
____________________________________)

                                              ORDER

       Upon consideration of petitioner’s unopposed motion to suspend briefing schedule, it is

hereby ORDERED that the request is GRANTED. It is further

       ORDERED that petitioner’s counsel will notify respondents’ counsel when the issues

necessitating the suspension are resolved, and the parties will work together to set and present the

Court a mutually agreeable briefing schedule at that time; it is further

       ORDERED that petitioner will not file his traverse or motion for judgment until at least

thirty day have passed from the date on which petitioner’s counsel notifies respondents’ counsel

that the issues necessitating the suspension have been resolved; it is further

       ORDERED that respondents’ duties under the Court’s Discovery Order dated June 11,

2009, and the Case Management Order remain in effect.

       SO ORDERED.

       Signed by Royce C. Lamberth, Chief Judge, on March 29, 2010.